DETAILED CORRESPONDENCE
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1, 2, and 5 are pending in the application. 
Applicant’s amendment to the claims, filed on March 24, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on March 24, 2022, is acknowledged.
Applicant’s remarks, filed on March 24, 2022 in response to the non-final rejection mailed on December 1, 2021 have been fully considered.
The text of those sections of Title 35, U.S. Code and judicially created doctrine not included in this action can be found in a prior Office action.

Specification/Informalities
The objections to the specification are withdrawn in view of the applicant’s instant amendment to the specification. 

Claim Objection
The objection to claim 1 is withdrawn in view of the applicant’s instant amendment to claim 1. 

Claim Rejections - 35 USC § 112, Second Paragraph


Claim Rejections - 35 USC § 112, Fourth Paragraph
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2 and 5 are rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend. This rejection is necessitated by the applicant’s amendment to the claims. As amended, claim 1 is drawn to an expression vector comprising a nucleotide sequence encoding a polypeptide comprising the amino acid sequence of SEQ ID NO: 5. Parts (a) and (b) of claim 2 encompass all possible alternatives of nucleotide sequences encoding SEQ ID NO: 5 and as such, claim 2 does not further limit the expression vector of claim 1. Also, claim 5 recites the expression vector is “comprised in a host organism of the species Bacillus amyloliquefaciens”, which does not further limit the expression vector of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In the interest of advancing prosecution, the applicant may consider amending claim 2 to recite “The expression vector of claim 1, wherein the nucleotide sequence Bacillus amyloliquefaciens host cell comprising the expression vector of claim 1”. 

Claim Rejections - 35 USC § 101
The rejections of claims 1 and 2 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more are withdrawn in view of the applicant’s amendment to claim 1 to recite “An expression vector…” and the applicant’s convincing argument at pp. 5-6 of the instant remarks. 

Claim Rejections - 35 USC § 103
The rejection of claim 1 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruf et al. (Acta Crystallogr. D. Biol. Crystallogr. 69:24-31, January 2013 (published online December 2012); cited on the IDS filed on October 11, 2021; hereafter “Ruf”) in view of Honjo et al. (J. Biotechnol. 1:265-277, 1984; cited on the IDS filed on October 11, 2021; hereafter “Honjo”) is withdrawn in view of the applicant’s amendment to claim 1 to recite “the amino acid sequence of SEQ ID NO: 5”. The foreign priority document appears to provide adequate descriptive support for claims 1, 2, and 5 and thus, the reference of Ruf is no longer available as prior art. 

Claim Rejections - Double Patenting

Regarding claim 1 of this application, claims 1 and 3 of the ‘594 patent recite an expression vector comprising a nucleotide sequence encoding a neutral protease comprising the amino acid sequence of SEQ ID NO: 5.
Regarding claim 2 of this application, claim 4 of the ‘594 patent recites wherein the nucleotide sequence of the DNA comprises the sequence of position 34 to position 1896 of SEQ ID NO: 6. 
Regarding claim 5 of this application, claim 3 of the ‘594 patent recites transforming a host organism of the species Bacillus amyloliquefaciens with the expression vector. 
Therefore, claims 1, 2, and 5 of this application are unpatentable over claims 1, 3, and 4 of the ‘594 patent. 

RESPONSE TO REMARKS: The applicant requests that the rejection be held in abeyance until allowable subject matter is identified. The applicant’s request is acknowledged. 

The rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,889,809 B2 (‘809 patent) in view of Honjo (supra) is withdrawn in view of the applicant’s amendment to claim 1 to recite “encoding a polypeptide comprising the amino acid sequence of SEQ ID NO: 5”. consisting of the amino acid sequence from position 289 to position 592 of SEQ ID NO: 5, which excludes the amino acid sequence of SEQ ID NO: 5. 

Conclusion
	Status of the claims:
Claims 1, 2, and 5 are pending.
Claims 1, 2, and 5 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/David Steadman/Primary Examiner, Art Unit 1656